       EXHIBIT C




Case 2:19-cv-01879-LA Filed 12/20/19 Page 1 of 2 Document 1-3
WTMJ-TV MILWAUKEE        WTMJ-TV MILWAUKEE




BSSF5I.
'           '                 ~_J*
                                                720   East Capitol     Drive,   Milwaukee,     Wl   532 1 2-1371




o:      Scott Steele
From:   Janet Hundley
Date:   July 25, 2017
Subject: Performance Expectations



After discussions (May 24, 2017 and June 20, 2017) with you regarding your negative behavior with your co
workers and conducting your own investigation with your co-workers, we want to be clear that this is not
acceptable professional behavior.


Our Code of conduct states:


Treating Each Other Respectfully
"Scripps employees are committed to treating each other with courtesy; dignity and respect. Treating
colleagues with courtesy and respect improves the quality of our workplace and ensures that we attract
people with a variety of talents, strengths, backgrounds and personal characteristics that enhance our
success."


You need to be self-aware of the way you respond to co-workers and how people feel when you raise your voice
or yell at them when you disagree or don't like what they are saying to you. I.e. your story over-runs the time
allowed, scheduling issues, editing


You also conducted your own investigation when you were told that your co-workers were troubled and/or
avoided confronting issues with you because of the way you would typically react to them. This is not acceptable
and many of your co-workers were uncomfortable when you approached them asking if they liked you or did they
like working with you. We are willing to circulate a 360-degree review to your co-workers to help you assess your
behaviors around them.


Should this behavior continue, you will be subject to further action up to and including termination and possible
termination of your contract. This is an addendum to your current 6-month contract.




Janet Hundley




                Case 2:19-cv-01879-LA Filed 12/20/19 Page 2 of 2 Document 1-3
